Citation Nr: 0124865	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  99-08 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
October 1969.  Specific periods of service as a reservist are 
unverified.  His DD214 Form shows that he had slightly over 7 
months of foreign service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement in October 1998 and a 
statement of the case (SOC) was issued in November 1998.  The 
veteran submitted a substantive appeal in May 1999, and 
requested a hearing before the Board.

In August 2001, a hearing was held in New York, New York, 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2001).


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326 (2000)).

The veteran has testified at his personal hearings that his 
primary stressor occurred at Cameron Bay Air Force Base, in 
January or February 1968, where he witnessed mortar rounds 
strike a nearby bunker where two men took cover.  He 
indicated that the men were not in the same unit with him, 
and that he did not know the name of the unit or the names of 
the men.  The RO must fulfill the duty to assist by 
attempting to corroborate the veteran's claimed stressors 
through contacting the United States Armed Services Center 
for Research of Unit Records (USASCRUR).  

Updated treatment records should be obtained from the 
Brooklyn VA Medical Center (VAMC) as the veteran indicated 
that he continues to receive relevant treatment.  38 U.S.C.A. 
§ 5103(A)(c)(2); 66 Fed. Reg. 45,620, 45, 631 (to be codified 
at 38 C.F.R. § 3.159(c)(2)); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA has constructive notice of 
documents which are generated by VA, within its control).

If the aforementioned development reveals relevant evidence, 
another VA psychiatric examination should be provided.

As a final matter, verification of the veteran's periods of 
U.S. Army Reserves service is not of record.  Such periods of 
service should be verified to assist in determining whether 
complete service medical records have been obtained.

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are fully 
complied with and satisfied.

2.  The RO should verify the veteran's 
periods of service as a reservist, to 
include periods of active duty training 
and inactive duty training.  Service 
records from these periods of service 
should be requested, if available.

3.  The RO should obtain updated 
treatment records from the Brooklyn VAMC, 
since 1997.

4.  The RO should ask the veteran to 
supply any added details to help verify 
the reported stressors, to include 
approximate dates of the stressors and 
location of the incidents.  The veteran 
should also note which Logistics Command 
he was associated with as there is 
conflicting information in this regard.  
(E.g., first vs. third).  The RO should 
then prepare a summary of all claimed 
stressors and incidents of combat.  It is 
noted that during the alleged stressors, 
the veteran was attached to the 128th 
Signal Company, 69th Maintenance 
Battalion.  The summary of stressors 
should include the following incidents 
identified by the veteran:

Cameron Bay Air Force Base, heavy 
mortar attack in January or 
February 1968.  Possibly two 
soldiers injured or killed.

Infiltration of a perimeter of an 
ammunition dump during the Tet 
Offensive by a Viet Cong, who he 
believes he shot.  

This summary, along with a copy of the 
veteran's Department of Defense Form 214, 
his service personnel records, and all 
associated documents should be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR) 
with a request to provide any information 
that may corroborate the veteran's 
alleged stressor(s).  If this 
organization is unable to research the 
type of stressor involved in this case, 
it should be so noted in the record.

5.  Following receipt of the USASCRUR 
report, as well as the completion of any 
additional development requested above or 
suggested by USASCRUR, the RO should 
prepare a report detailing the nature of 
any in-service stressful event(s), 
verified by the USASCRUR or through other 
documents.  If no stressor is verified, 
the RO should so state that fact in its 
report.  Such report is to be added to 
the claims folder.

6.  After associating with the claims 
folder all documents pursuant to the 
development requested above (and if the 
presence of a stressor is verified), the 
veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to an 
independently confirmed stressor(s).  It 
is imperative that the physician who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, to include a complete copy of 
this REMAND.  Such examination is to 
include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing 
and PTSD sub-scales, must also be 
accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set 
forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

Whether the veteran has PTSD 
meeting the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994), and, 
if so, whether it is at least 
as likely as not attributable 
to a verified in-service event?  

Use by the examiner of the 
italicized standard of proof in 
formulating a response is requested.  

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If the veteran 
fails to appear for the examination, the 
letter notifying him of the date and time 
of the examination and the address to 
which it was sent should be included in 
the claims folder.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with an appropriate supplemental 
statement of the case (SSOC) and given 
the opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the U. S. Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


